STKAUP, J.
I concur with Mr. Justice Frick. Much is said concerning the law of the case, and that the welfare of the child 'is of primary consideration. The doctrine, when properly understood and applied, may be conceded. The presumption is that parents are fit and suitable to be intrusted with the care and custody of their child, and that its interest and welfare are best subserved under their care and control. .Before their legal right to its custody will be denied or *567invaded by the court, I think it must be made to appear that they in some manner have legally surrendered or forfeited such right or abandoned the child, or are morally unfit to have its custody, or are unable to properly provide for it in their own style and station in life. So' when it is said that in determining a clispnted custody of a child the primary consideration is its welfare, such statement should be considered in connection with the above propositions. For I do not think any one will seriously contend that, as against a stranger, a parent’s legal right to the custody of his child will be denied him where an abandonment or a forfeiture, or laches, or a legal surrender, or unfitness, or inability of the parent is not clearly shown. That is, the legal right of a fit and suitable parent to the custody of his child will not be denied him as against an opposing claimant himself without a legal right to the custody of the child, though the latter may be able to show that it is to the best interest of the child to leave it with or award it to him. If a parent merely gives the custody of his child to another and shortly thereafter — a month — demands it back, such other cannot defeat the parent’s right by merely showing that he is better able to care for and rear and educate the child and give it advantages and opportunities beyond the reach of the parent. There may be instances where, looking alone to the interest of the child, its advantages and opportunities in the home of a wealthy and generous stranger of high intellectual attainments and moral worth are many times better than in the home of its. parents of little education, and having only a meager income. But that is not what is meant when it is said the welfare of the child is the primary consideration. Were it otherwise, then, as the authorities say, no poor man could hope to retain the nurture, comfort, and companionship of his own child against the claim of a rich and generous neighbor who in some manner obtained its custody, and was willing to offer it a home.
Now, as between litigants both having and claiming legal rights to the custody of a child, advantages, opportunities, and influences may have considerable weight. As between *568such claimants it is of primary consideration as to wbicb of them may likely better rear and train tbe child and make a better citizen of it. But courts do not, as against a stranger without legal rights, deny fit and suitable parents their legal right to the custody of their child on the theory that it is to its best welfare to leave it with the stranger because he can better support, educate, -and train it and give it advantages and opportunities which the parents are unable to give. If, now, a parent, though he has not forfeited his right nor .abandoned the child, and otherwise has a legal right to its -custody, is nevertheless morally unfit or unable to properly support and maintain it, the best interest of the child re- • quires that it be not taken from a good home and placed in a bad one where it will be surrounded with immoral or improper influences, or where it will not be properly cared for and maintained. If, on the other hand, the parent is morally fit and able to properly care for the child in his own •style and station in life, and has not by abandonment, laches, or otherwise forfeited his right, then, as against an opposing claimant without legal right to the custody of the child, the parent’s right will not be denied or invaded merely because the child may be better maintained, educated, and trained by such opposing claimant. I cannot concur in a •doctrine that, where a parent has made an oral and voluntary, but revocable, surrender of his child to a mere stranger himself, without legal right to its custody, and where there are no laches and no new ties created or a de fado relation of parent and child established between the stranger and the child — where, as here, the child was surrendered at birth, and its custody demanded back within a month thereafter — the parent, though fit and suitable to have and care-for it, nevertheless, to reclaim it, must show the stranger’s unfitness or inability to properly rear it, or that he is less suitable and able than the parent. When the facts of the cases and the underlying principle upon which they are based, and not mere excerpts of opinions, are considered, I think the great weight of even “modern authority” supports the foregoing views. ■ I do not find it supporting a doctrine *569that, as against an opposing claimant, without legal right to-the custody of the child, the natural or legal right of a fit and suitable parent to its custody will be invaded or denied on the mere theory that the opposing claimant may better rear and train it; and hence to leave it with or award it to such, opposing claimant is to the best welfare of the child.
With these observations, I now look to the case in hand.
Here two young persons living in the country and associating together in courtship know each other. The usual result' follows. They did not marry before the child was-bom, but married immediately thereafter, as soon as the mother was able to leave the hospital where the child was born. The circumstances have been fully referred to by Mr. Justice Frick. At the mother’s request to give the child to some one who would give it a good home, the matron of the hospital gave it to the appellants. • They are morally fit and suitable to rear the child, and are able to properly care for it. As soon as the mother was able to leave the hospital she demanded the child back. Later the petitioner also demanded it. These circumstances also have been fully related. Now, what are the legal rights of the parties?
'The appellants, as I view the matter, have none whatever; The voluntary surrender which the mother made of the-custody of the child was revocable, and not binding on her, and the fact that the child was bom. out of wedlock made-no difference. Dodgers on Domestic Delations, section 564. Whatever surrender was made by her was, as the record shows, clearly revoked by her. She was not guilty of laches. No one claims that. The child was then less than a month 'old. New ties, surely not on the part of the child, had not yet been created, nor any de facto' relation of parent and child yet established, between the appellants and the child. So whatever right, if any, the appellants had to the custody of the child was clearly revoked. That status could not be-affected, except on the ground of laches and acquiescence-after the revocation. Nothing of that kind is claimed. In this connection it is, however, urged that the demand so made by the mother could not inure to the benefit of the peti*570tioner. But whatever right the appellants acquired to the custody of the child was acquired by the voluntary surrender by her to them. lienee the same person making the surrender and the same authority by which it was made revoked it. And if the surrender at the time the demand was made was revocable, it follows that the appellants are without right to the custody of the child. Certainly no one will contend that the legal custody of a child may be bartered and transferred like chattels, in the sense that a mere voluntary surrender of its custody not founded on any legal process or proceedings of any kind is irrevocable and binding.
We then look to the legal rights of the parents. It is urged that the father, the petitioner, has none. This, on the ground that a father has no legal right to the custody of a child born out of wedlock, and that the .action is alone in his name. But this is habeas corpus, an inquiry as to the alleged unlawful detention of the child by the appellants. Of course the inquiry is broad. But it is not like replevin where the plaintiff must recover on the strength of his own title, and not on the weakness of his adversary’s. But I am satisfied the marriage, and the father by his petition publicly acknowledging the child to be his, and seeking its custody as his own, legitimated it. What more solemn public acknowledgment could be made than was here made by the father — 'an acknowledgment of record binding on him for all time? And then the question as to whether the mother or the father ought to have filed the petition, or that he was not the proper party to institute the inquiry, or had no legal right to assert or vindicate, was not raised in the court below nor here. That is not something which is jurisdictional, and with respect to which we mia-y sua sponte open the record without regard to the wishes of the parties named on the record.
The further question, then, is as to the fitness of the petitioner to have the custody of the child, and to> rear it. Of course the court will not take a child from a good home and place it in a bad one where it will be surrounded with improper or immoral influences, or where it will not be *571properly cared for and supported, though tbe claimant may bave tbe legal or natural right to its custody. Tbe claimed unfitness of tbe petitioner is tbis: He and tbe mother of tbe child knew each other before marriage and failed to get married before it was born. While such conduct is not to-be sanctioned or- condoned, yet it does ■ not in itself show unfitness of the parents to bave tbe custody of their child,, and to nurture and rear it. As well say for that reason they are unfit to bave or rear a child bom to- them thereafter-in lawful wedlock. I see nothing in tbe record to justify a conclusion that, if tbe custody of the child is awarded to-them, they will not properly maintain or rear it. That tbe father knew- its mother before marriage ;and married her not before, but shortly after, tbe child was bom is, in itself,, no proof that be will disregard bis parental duties.
Then is it also said be is unfit because of tbe answer made by tbe witness Shields to questions propounded to him as to-bis knowledge of tbe petitioner’s reputation for integrity and morality. There are instances where it is proper to show character of a party to tbe action — cases where tbe character of tbe litigant is a fact directly, not collaterally, in-issue. If it is only collaterally Or indirectly in issue or drawn in question, it is not at all admissible. Let it be conceded that tbe character of tbe petitioner as to morals and moral fitness was a fact directly in issue. But tbe admissible evidence thereof was that of general reputation ias to tbe particular trait or traits involved. In McKelvey on Evidence (2d Ed.) p. 123, it is said:
“If tlie court should go into an inquiry as to the commission of some particular act on the question of character, it must, in justice to both sides, extend the inquiry to as many other acts as either side may wish to prove. In fact, a single act would he of little weight in determining character, compared to many acts extending over a considerable part of a man’s life. Courts cannot go into so minute an inquiry, and therefore reject this method of proof altogether as the safer way. It is assumed that a man’s course of conduct, as observed by those among whom he dwells, will give him a reputation which will fairly represent his real character, and that, in the face of the utter impracticability of the court’s attempting to cover the ground adequately if it should allow proof *572of this sort, general reputation will furnish the safest criterion to rely upon.”
This is but a familiar rule recognized, I think, by all writers on evidence. Witnesses were called by the petitioner who testified as to his good reputation. The 'appellants called Shields. Their counsel, as appears in the quoted portion of the record in the dissenting opinion, had considerable difficulty in even framing a proper question. When the question was first propounded, and before answer thereto, objections were made by the respondent on the ground that the inquiry was not sufficiently directed to the question of general reputation. The court ruled with the respondent and directed that the inquiry should be so restricted. Then appellants’ counsel added to the question, “I mean his general reputation.” The witness answered, “Not a very good one as far as I am concerned.” Then counsel for appellants: “You say so far as you are concerned? A. No, sir; he has put me to a lot of trouble and expense. Q. In what respect ? A. Well, I had a daughter had a child by him.” This was all in clear violation of the just prior announced ruling of the court made on respondent’s objection. When a party once makes a specific objection to a particular thing and receives a ruling, whether in his favor or against him, he is not required to keep on objecting to the same thing, especially when the case is before the court without a jury. But after the answer, “I had a daughter- had a child by him,” respondent’s counsel again immediately objected. The court promptly sustained the objection. Now it is said this statement of the witness is in because no motion was made to strike it. But the ruling of the court was tantamount to striking it. It. is not like a matter where an objection is overruled because it came too late. No claim is here made that the objection was not in time, and the court, regardless of order, promptly sustained it. The court by that ruling clearly denied appellants the benefit of that testimony. Their counsel so regarded it by excepting to the ruling and saving an exception. If I do not give the ruling *573that effect, I give it no effect. Hence, I say, tbe ruling was tantamount to striking tbe testimony. Tben appellants’ counsel again tried to qualify tbe witness by asking bim:
“You say you know bis general reputation? A. Yes, sir; in tba,t respect. Q. Well, now, just explain to tbe court in wbat respect you mean.”
An objection to that was again sustained- on tbe same ground, that tbe inquiry was not directed to general reputation. And wben tbe court finally told counsel that be was required to first ask tbe witness if be knew tbe general reputation of tbe petitioner, and, if be answered in tbe affirmative, tben to ask bim wbat tbat reputation is, good or bad, counsel for appellants acquiesced in tbe ruling by replying, “Your honor is correct on tbat point,” and, without any further attempt, abandoned tbe whole matter and withdrew tbe question. Now, wbat is elicited by all this ? Nothing. All appellants did was this: They called a witness as to tbe petitioner’s reputation, and, failing upon repeated attempts to qualify bim, withdrew bim; and now they urge tbat answers made by bim on voir dire, preliminary testimony merely relating to bis competency to testify, be regarded as evidence concerning a fact in issue, but concerning which be did not testify because be did not qualify. I do not think we may so regard it. It, however, is said it would have been competent to show habits of tbe petitioner as to inebriety, temperament, disposition, neglect, mistreatment, etc., and for tbat reason tbe answer in or out should be considered by us. Tbe answer does not show, nor did -appellants attempt to prove, anything of tbat kind. Tbe answer, “I bad a daughter bad a child by bim,” relates not to habits or disposition, but to some specific act, to particular conduct, and hence was not admissible either as character evidence or to show habits or disposition, though it bad been made on tbe issue, and not merely on voir dire.
It is also urged tbat tbe child was abandoned by its parents, and for tbat reason have they forfeited their right to its custody, and are unfit to now have and rear it. Tbe facts as to tbat have also been referred to. To me they show *574a voluntary, but revocable, surrender of tbe custody of the-child, but not an abandonment. I do not think that a mother • who, under the circumstances, disclosed by the record, makes arrangements with the matron of a hospital to place her-child in a good home where it will be cared for shows an abandonment, but a voluntary and revocable surrender of its custody. I see no element of abandonment in it. I find nothing in the record to justify the conclusion that the-petitioner and his wife are morally unfit to have the custody of the child, and to rear it. As has been suggested, no one-has the same interest in a child as have the natural parents, and experience teaches that it is far better to let it grow up-with them, so long as they are morally fit to have its custody. That the parents here are able to properly provide for and' support the child is not disputed. They are shown to- have-as much ability as have the appellants. The latter, though morálly fit and competent to rear the child, nevertheless possess no unusual or exceptional moral or intellectual worth or fitness. Their style and station in life is similar to that of the respondent. If the child is left with the appellants, I doubt not that they will properly rear it; but since they have shown no legal right whatever to its custody, the parents-a clear legal right, and that they have not forfeited that right nor abandoned the child, and are themselves morally fit, I see no reason to interfere with the judgment of the court below.
Nor do I see wherein such a conclusion is in conflict with the prior decisions of this court. In neither the prevailing nor the dissenting opinion is any principle of law announced which is in conflict with the Gray or Hummel Case. The disagreement arises upon facts and conclusions of fact, not law. Both the prevailing and dissenting opinions treat the case from the same legal viewpoint, but differ materially from viewpoints of fact and conclusions of fact. Both proceed on the theory las announced in the prior cases that the primary consideration is the welfare of the child; but the one, on a review of the facts, reaches the conclusion-that that interest is best subserved with the parents, the other *575with the appellants. In that I concur with Mr. Justice Frick.